In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00404-CR

HENRY CURTIS MAYO, Appellant                §   On Appeal from the 415th District
                                                Court

                                            §   of Parker County (CR19-0317)

V.                                          §   June 24, 2021

                                            §   Memorandum Opinion by Justice
                                                Bassel

THE STATE OF TEXAS                          §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The trial court’s written judgment is modified

to reflect that punishment was tried to and assessed by the trial court. It is ordered

that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel